Jenney, J.
The plaintiff seeks to recover from the defendants, who are a voluntary association known as the Cigarmakers’ International Union of America, a death benefit as a dependent relative of her brother, William M. Silberstein. One of the purposes of this association is to pay death benefits to beneficiaries or dependent relatives of members in accordance with the provisions of its constitution. The sole questions are as to the dependency of the plaintiff and as to her compliance with the constitution of the organization which required a statement of her claim.
The constitution provided for the payment of a death benefit of $550 if the decedent had been a member for the fifteen years next preceding his death. William M. Silberstein, who had been a member in good standing since early in January, 1902, and continuously thereafter until his death on February 16, 1917, died without having designated any person as beneficiary. He left neither widow nor children. The death benefit in accordance with the constitution of the order became payable to any relatives who at the time of his death were dependent on him for support in whole or in part.
As was said in the leading case of McCarthy v. New England *84Order of Protection, 153 Mass. 314, 318: “Trivial, or casual, or perhaps wholly charitable assistance, would not create a relation of dependency, within the meaning of the statute or by-laws. Something more is undoubtedly required. The beneficiary must be dependent upon the member in a material degree for support, or maintenance, or assistance, and the obligation on the part of the member to furnish it must, it would seem, rest upon some moral, or legal, or equitable grounds, and not upon the purely voluntary or charitable impulses or disposition of the member.” The facts as to dependency as found by the judge were as follows: “At the time of William’s death, and for several years before that time, the family of five, consisting of Rose [the plaintiff,] William, two brothers and a sister, had lived together in one house; both parents had died, and all the children were unmarried. Rose remained at home and acted as housekeeper for all. The sisters and brothers were variously employed in gainful occupations and contributed to the support of the home according to their means. William was in the most remunerative employment and brought in the most money. He paid regularly $6 a week for his board, gave Rose money from time to time for clothes, and spent money upon the house. The house stood in the name of the two sisters, and had been bought with money left by the mother. Rose had no other property, and no other means except as above indicated. There is no other claimant of the fund. I find, if it is material, that Rose rendered a full equivalent for all she received from the rest of the family by providing their meals and doing generally the housework. But all she had to live on was what she got from her brothers and sisters, and, in the greatest degree, from her brothér William; and I do not understand that, in order to acquire the status of a dependent relative, one must be helpless.”
These findings were warranted by the evidence and they justified the conclusion of the judge that the plaintiff was in part dependent upon her brother. The evidence upon which these findings were based and upon which the judge’s ultimate conclusion of dependency was founded has been reported, and it appears therefrom that the payments to the plaintiff by her brother were, or might have been found to be, substantial, not by way of gratuity, and neither casual nor temporary. There was evidence that ip addition to the regular payment of $6 per week, the brother from *85time to time gave money to his sister for spending money and for clothing, for repairs upon and painting of the house in which she lived and in which she was part owner, and that he replaced its heating apparatus in part, and contributed toward the payment of the taxes. The judge could properly find that his sister reasonably relied upon him for assistance and support. McCarthy v. New England Order of Protection, supra. Wilber v. New England Order of Protection, 192 Mass. 477. McMahon’s Case, 229 Mass. 48. Freeman’s Case, 223 Mass. 287. Partial dependency may exist even though the plaintiff might have subsisted without the assistance furnished. McMahon’s Case, supra. Freeman’s Case, supra. The cases of New England Order of Protection v. Sylvester, 116 Maine, 1, and O’Leary v. Menard, 118 Maine, 25 are, we think, distinguishable in their facts.
In an affidavit dated March 15, 1917, which was duly received by the defendants’ agents or officers and as to whose authority no question is made, the plaintiff advised the defendants that since 1906 she had derived her entire support from her brother, William M. Silberstein. A second affidavit made on May 15,1917, was duly filed with the defendants. In this the plaintiff stated that she was at the time of his death dependent for her support and maintenance upon said Silberstein. The plaintiff alleged that she had complied with the provision of the constitution as to affidavit of notice of death and of her claim, and did not rely upon any waiver thereof. In order to fulfil the requirements of the constitution, a “statement of the facts” upon which the claim of death benefit was based was required, but it was not necessary to state the subsidiary facts upon which the dependency was based. The constitution did not require a statement of the facts in detail or a full disclosure of the circumstances under which the claim of liability had arisen or of the evidence supporting the claim. The affidavits were sufficient; they disclosed the ultimate fact of dependency, the relationship of the plaintiff to the deceased member, and her claim that she was entitled to the payment of the death benefit. Where a contract of insurance required the giving of "full particulars” of an accident as a condition precedent to liability, it was held that unnecessary details were not required, but only such as would enable the defendant to determine whether a claim was likely to be made, and that the plaintiffs were not *86obliged to make an exhaustive investigation of all the attendant circumstances or decide what the facts were upon conflicting evidence. Ward v. Maryland Casualty Co. 71 N. H. 262. See to the same effect Correll v. National Accident Society, 139 Iowa, 36.
In the light of the findings of the judge it is clear that the affidavits furnished were sufficient, even if a failure to comply with this provision of the constitution would preclude a recovery. It is assumed that the required report of death was furnished. No question relating thereto is made.
No error appearing, the decree must be modified by a change in the amount ordered to be paid by reason of interest accruing since its entry, and when so modified, it must be affirmed' with costs.

Ordered accordingly.